255 F.2d 103
L. Lamar BEACHAM and Edith R. Beacham, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17003.
United States Court of Appeals Fifth Circuit.
April 30, 1958.
Rehearing Denied June 2, 1958.

L. Lamar Beacham, Jackson, Miss., Creekmore & Beacham, Jackson, Miss., of counsel, for petitioner.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Earl Schmeidler, Joseph M. Howard and Meyer Rothwacks, Attys., Nelson P. Rose, Chief Counsel, I. R. S., Rollin H. Transue, Sp. Atty., I. R. S., Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal by taxpayers from an adverse decision of the Tax Court, reported at 28 T.C. 598. It involves additions to taxes for failures to file declarations of estimated tax for the years 1951 and 1952, and for substantial underestimates of estimated tax for the same years.


2
It presents the single question whether the Tax Court erred in holding that Sec. 294(d) (1) and 294(d) (2) of the 1939 Code, 26 U.S.C.A. § 294(d) (1, 2), which impose additions to income tax, for failure to make and file a declaration of estimated tax, and for substantial understatements of income, are within the power of Congress to enact and are not repugnant to the due process clauses of the Fifth Amendment.


3
We have in similar, if not identical, cases, Abney v. Campbell, 5 Cir., 206 F.2d 836 and Walker v. United States, 5 Cir., 240 F.2d 601, rejected in principle the contentions and arguments appellants make here. Moreover, we find ourselves in complete agreement with the opinion of the Tax Court. Without further discussion, therefore, we will content ourselves with saying so and that, for the reasons stated and upon the authorities cited above and by the Tax Court, to which may be added Erwin v. Cranquist, 9 Cir., 253 F.2d 26 and Porth v. Brodrick, 10 Cir., 214 F.2d 925, the order of the Tax Court must be affirmed.


4
Affirmed.